

116 HR 6618 IH: Temporary Responders for Immediate Aid in Grave Emergencies Act of 2020
U.S. House of Representatives
2020-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6618IN THE HOUSE OF REPRESENTATIVESApril 24, 2020Mr. Crow (for himself and Mr. Waltz) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish a database to facilitate the provision of health care services by a volunteer at a Federal or State agency during the COVID–19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Temporary Responders for Immediate Aid in Grave Emergencies Act of 2020 or the TRIAGE Act of 2020.2.Health care professional volunteer program(a)Health care professional volunteer databaseNot later than 7 days after the date of enactment of this Act, the Secretary shall establish a database to facilitate the provision of health care services by volunteers during the period of the public health emergency at Federal or State agencies. (b)Volunteer information collectionFor purposes of the database under subsection (a), the Secretary shall establish a toll-free telephone number and a public website to collect the relevant information of health care professional volunteers, including—(1)the contact information of a volunteer; and(2)the Federal or State agency at which the health care professional prefers to volunteer.(c)Coordination The Secretary of Health and Human Services shall coordinate with the Secretary of Veterans Affairs, the Secretary of Defense, the Secretary of Homeland Security, the Administrator of the Federal Emergency Management Agency, the Attorney General of the United States, and the State agencies with the primary responsibility for public health within the respective States, to facilitate the exchange of information collected pursuant to subsection (b). 3.Grant program to expedite reactivation of an expired license(a)In generalThe Secretary may award grants to States for reactivating the expired licenses of health care professionals to the extent necessary to allow such professionals to volunteer, and assigning such professionals to volunteer, pursuant to section 2 during the public health emergency.(b)Use of funds(1)Public Health EmergencyDuring the public health emergency, a State receiving a grant under this section may use such funds to—(A)expedite the reactivation of a medical license, including—(i)a criminal record history check and similar vetting as required under State law for each volunteer;(ii)covering the cost of reactivation of the license;(iii)hiring additional staff; (iv)providing appropriate refresher training; and(v)any other logistical, administrative, or material costs that may arise; and(B)implement a process to assign a health care professional to a hospital, a health care clinic, or any other health care facility within the State.(2)Termination of Public health emergencyIf a State receiving a grant under this section has grant funds remaining at the end of the public health emergency, the State may use such funds, during the 6-month period following such emergency, for restoring health care system readiness and procuring infectious disease personal protective equipment.(c)Reactivated license(1)In generalAs a condition on receipt of a grant under this section, a State shall require a health care professional whose license is reactivated pursuant to the grant to perform health care services under the guidance of a health care professional with an active license and in good standing on the date of the enactment of this Act.(2)RestrictionAs a condition on receipt of a grant under this section, a State may not use a grant under this section to reactivate a license of an unlicensed health care professional if—(A)the unlicensed health care professional was not in good standing when the medical license expired; or(B)the unlicensed health care professional has been convicted of a crime that would limit their ability to provide health care services.(d)Grant amountThe amount of a grant under this section shall not exceed $250,000.(e)Period of the grantThe period of a grant under this section shall be in effect only for the length of the public health emergency.(f)ApplicationTo be eligible to receive a grant under this section, a State shall submit to the Secretary an application in such form, and containing such information, as the Secretary may require. (g)Rule of constructionNothing in this Act may be construed to require a State to continue in effect a license beyond the public health emergency. (h)Authorization of AppropriationThere is authorized to be appropriated $10,000,000 to carry out this section. 4.DefinitionsIn this Act:(1)Subject to paragraph (7), the term health care professional means an individual who is licensed, registered, or certified under Federal or State law to provide health care services.(2)The term health care services means any services provided by a health care professional, or by any individual working under the supervision of a health care professional, that relate to the assessment or care of the health of a human being, including the diagnosis, prevention, or treatment of COVID-19.(3)The term license includes a license, registration, or certification, as defined by the State of licensure, registration, or certification to provide health care services.(4)The term public health emergency means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.(5)Except as otherwise specified in this Act, the term Secretary means the Secretary of Health and Human Services. (6)The term State has the meaning given the term in section 311 of title 5, United States Code.(7)The term unlicensed health care professional means a health care professional with an expired license.(8)(A)The term volunteer means a health care professional who, with respect to the health care services rendered, does not receive compensation or any other thing of value in lieu of compensation.(B)In this paragraph the term compensation—(i)includes a payment under any insurance policy or health plan, or under any Federal or State health benefits program; and(ii)excludes—(I)receipt of items to be used exclusively for rendering health care services; and(II)excludes any direct payment or something of value from a State, hospital, or any other donation, including reimbursement for travel, lodging, and per diem in lieu of subsistence. 